108 U.S. 109 (1883)
MERRITT, Collector,
v.
PARK & Another.
Supreme Court of United States.
Decided March 19th, 1883.
IN ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
Mr. Solicitor-General Phillips for collector.
*110 Mr. Edward Hartley and Mr. Walter H. Coleman for appellees.
MR. JUSTICE BLATCHFORD delivered the opinion of the court.
This is a suit to recover back duties exacted by the plaintiff in error, as collector of the port of New York, on glass bottles imported in March, 1879, from London. The bottles contained beer, and the defendant below exacted a specific duty of 35 cents a gallon on the beer, and also a duty of 30 per cent. ad valorem on the bottles. The bottles were the ordinary ale bottles of commerce. The circuit court directed a verdict for the plaintiffs, and they had a judgment, to review which the collector brought this writ of error.
The question involved is the same, and arose under the same statutory provisions, as in the case of Schmidt v. Badger, 107 U.S. 85. It was there held that such duty on the bottles, in addition to such duty on the beer and ale contained in them, was a lawful duty. That decision governs the present case, and the judgment of the circuit court is reversed and the case is remanded to that court, with directions to grant a new trial.